MEMORANDUM **
Saul Ballardo Castro, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
In his opening brief, Ballardo Castro fails to address, and therefore has waived any challenge to, the BIA’s determination that he failed to establish ten years of continuous physical presence. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived).
The BIA properly determined that even if Ballardo Castro is the beneficiary of an approved 1-130 visa petition, an approved visa petition does not give him lawful immigration status or automatically entitle him to relief. See Ngongo v. Ashcroft, 397 F.3d 821, 823 (9th Cir.2005).
Ballardo Castro’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.